                                                                                       1301 Avenue of the Americas, 40th Floor
                                                                                                   New York, NY 10019-6022
                                                                                                           PHONE   212.999.5800
                                                                                                             FAX   212.999.5899
                                                                                                               www.wsgr.com




                                               May 21, 2020

VIA CM/ECF

The Honorable Nicholas G. Garaufis
Senior United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:        United States v. OZ Africa Management GP, LLC, No. 1:16-cr-00515-NGG

Dear Judge Garaufis:

        We write briefly on behalf of certain former equity holders of Africo Resources, Ltd.,
whom the Court found are “victims of Defendant’s crime” under the MVRA. (ECF No. 51 at 1.)
(the “Victims”). On August 29, 2019, Your Honor Ordered the parties to provide further
briefing on, inter alia, the value of the Kalukundi mining rights – at the “time of loss” and the
“time of sentencing” – so that the Court could determine the proper amount of restitution
Defendant owes its victims. With Defendant’s filing of its Sur-Reply on May 15, 2020, (ECF
No. 96), that briefing is now complete.

        Defendant’s latest attempt to minimize the impacts of its crime is merely a re-hash of the
same arguments that the Government and Victims addressed in their respective Reply briefs and
accompanying expert reports (ECF Nos. 92 and 93), and thus we do not seek the Court’s leave to
address the endless flaws in Defendant’s latest, repetitive submission. Should there be particular
legal or factual areas the Court wishes the Victims to address, either in writing or at oral
argument, we stand ready. Suffice it to say, for all its criticisms and mental gymnastics,
Defendant still fails to answer the single most fundamental question: Why would a sophisticated
and successful hedge fund invest well over $100 million, spend millions more in
bribes, and commit federal felonies around the globe all in an effort to steal an asset from its
rightful owners that is worth almost (or less than) nothing? The clear answer is that it would not,
and for that reason alone, Defendant’s flawed and insincere arguments should be rejected.

        Once the Court digests the latest blizzard of paper that this case has produced, we
respectfully submit that the fairest, most reasonable approach to determining the value of the
mining rights at the “time of the loss” and at “the time of sentencing” is to use the same
discounted cash flow methodology Defendant itself used when it wanted to value these same




         AUSTIN     BEIJING BOSTON   BRUSSELS  HONG KONG  LONDON   LOS ANGELES  NEW YORK   PALO ALTO
                  SAN DIEGO  SAN FRANCISCO  SEATTLE  SHANGHAI WASHINGTON, DC   WILMINGTON, DE
The Honorable Nicholas G. Garaufis
May 21, 2020
Page 2


mining rights and its stolen interest in Africo. See, e.g., United States v. Ageloff, 809 F. Supp. 2d
89, 97 (E.D.N.Y. 2011) (“The final restitution figure must correspond to all actually
ascertainable losses, but where it is ‘impossible to determine the precise amount,’ a ‘reasonable
estimate’ will suffice.”) (quoting United States v. Catoggio, 326 F.3d 323, 329 (2d Cir. 2003)),
aff’d sub nom. United States v. Catoggio, 698 F.3d 64 (2d Cir. 2012); United States v. Agate, 613
F. Supp. 2d 315, 323 (E.D.N.Y. 2009) (citing United States v. Uddin, 551 F.3d 176, 180 (2d Cir.
2009)); United States v. Germosen, 139 F.3d 120, 129, 130 (2d Cir. 1998).

        That is precisely the analysis the Victims have provided to the Court. Using the same
financial model and a 12% discount rate that even Och Ziff described as “high,” yields a “time of
loss” value of between $150 million and $194 million and a “time of sentencing” value of $421.8
million. The Victims thus respectfully submit that the Court should enter an Order that the value
of the mining rights stolen by Defendant is $421.8 million.


                                              Respectfully submitted,

                                              WILSON SONSINI GOODRICH & ROSATI
                                              Professional Corporation

                                              s/ Morris J. Fodeman
                                              Morris J. Fodeman
                                              Michael S. Sommer
                                              Kate T. McCarthy
                                              1301 Avenue of the Americas, 40th Floor
                                              New York, New York 10019
                                              Telephone: (212) 999-5800
                                              Facsimile: (212) 999-5899
                                              mfodeman@wsgr.com
                                              msommer@wsgr.com
                                              kmccarthy@wsgr.com

                                              Counsel for Victims

cc: All Counsel of Record (via CM/ECF)
